Supreme Court

                                                 No. 2017-0413-MP
                                                 (Dissent begins on page 14)


  In re A.S.                  :




NOTICE: This opinion is subject to formal revision before
publication in the Rhode Island Reporter. Readers are requested to
notify the Opinion Analyst, Supreme Court of Rhode Island, 250
Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
3258 of any typographical or other formal errors in order that
corrections may be made before the opinion is published.
                                                                  Supreme Court

                                                                  No. 2017-0413-MP
                                                                  (Dissent begins on page 14)


                 In re A.S.                   :




              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.


                                          OPINION

       PER CURIAM. The applicant, A.S. (A.S. or applicant),1 is before the Supreme Court

of this state on a petition seeking admission to the Rhode Island Bar (the bar). This Court’s

Committee on Character and Fitness (committee) recommended that A.S. be denied admission to

the Rhode Island Bar based on the committee’s conclusion that the applicant failed to

demonstrate that he was of good moral character and fitness to practice law. Before this Court,

the applicant argued that: (1) the committee’s findings were erroneous; (2) the committee erred

in concluding that he had failed to satisfy his burden of establishing good moral character and

fitness to practice law; and (3) the committee abused its discretion in declining to reconsider its

recommendation that applicant be denied admission to the Rhode Island Bar. Oral argument

before the Supreme Court was held on June 7, 2017, pursuant to an order directing the applicant

to appear and show cause why the recommendation of the committee should not be adopted. For

the reasons set forth herein, we adopt the recommendation of the committee.




1
  Because the Court has not foreclosed applicant from reapplying for admission to the bar, we
have elected to refer to applicant by initials in the anticipation that applicant may seek to gain
admission to the Rhode Island Bar at some point in the future.


                                             -1-
                                  Facts and Procedural History

          The applicant graduated from Roger Williams University School of Law in 2015. On

April 28, 2015, applicant filed an application with this Court for admission to the Rhode Island

Bar (the application). The application consists of a comprehensive document with relevant

attachments that is carefully reviewed by the committee during its consideration of the character

and fitness of each person seeking admission to the bar; an applicant is required to answer the

questions in a candid and forthright manner consistent with the expected character traits of an

officer of the court.

          In due course and consistent with routine practice, a member of the committee reviewed

applicant’s responses to the questions set forth in the application and concluded that several of

his answers warranted further explanation. In particular, applicant’s responses to questions

regarding academic discipline, identification of court-related matters and litigation, and a

reported arrest were of concern to the committee member.            At the time applicant made

substantive responses to the questionnaire, applicant refused to provide court documents

pertaining to two Family Court child custody and support matters in which he was a named

party, as well as documents from an arrest that occurred in 2009. The committee member

notified applicant that he was required to supplement the application with detailed explanations

regarding the Family Court proceedings and the 2009 arrest in addition to submitting the court

documents relative to these matters.

          With respect to the 2009 arrest, applicant submitted an amendment in which he

disclaimed any specific recollections of the events surrounding the arrest. Specifically, applicant

stated:

                 “This occurred while attempting to pass through security at T.F.
                 Green Airport. * * * Unbeknownst to me at the time, [my]



                                             -2-
               backpack had an area within it on the bottom * * * where items
               could get stuck, and unfortunately for me, several knives had
               become lodged there without my knowledge. * * * The police
               decided to arrest me * * * and (I believe) charged me with
               possession of a concealed weapon. The case was ultimately
               dismissed, (I believe) * * *.”

The applicant failed to provide any documents relating to the travel or disposition of the criminal

case and made no effort to secure copies of his attorney’s file that apparently was in the

possession of his father’s law firm.

       Turning to the Family Court litigation, applicant initially refused to produce any

documentation, and stated in his application:

               “I am extremely uncomfortable with the concept of providing the
               complaint and disposition * * * of my son’s custody matter given
               the fact that it contains information regarding him and his mother.
               I am also frustrated that this [sic] asked of me at all, as it has no
               bearing whatsoever on my character or potential ability (or lack
               thereof) as an attorney.”

       As part of the application process, applicant was scheduled to attend a personal interview

with the above-referred committee member on July 2, 2015. During the course of that interview,

the applicant produced some documents pertaining to the Family Court litigation.2 The applicant

was informed that he was required to provide all documents, including those from the arrest, in

order to complete the application.      The applicant was issued three separate status sheets

indicating which documents he was expected to submit.3



2
  The applicant provided: a portion of the judgment/order from his 2008 Family Court
proceeding; a miscellaneous petition for custody in his 2009 Family Court proceeding; and an
order from his 2009 Family Court proceeding (concerning health-care coverage and child
support).
3
  Specifically, applicant was asked to provide: copies of the complaint/petition, the answer, and
the full judgment/order from his 2008 Family Court proceeding; any other orders entered in the
2009 Family Court proceeding; and the arrest records and records regarding the disposition of
the criminal case.


                                                -3-
       The applicant was referred to the full committee for further investigation in the event he

successfully passed the July 2015 Bar Examination. The applicant sat for the July 2015 Bar

Examination. On October 2, 2015, three months after his interview, applicant was notified that

the required documents delineated in the status sheets had still not been provided.            On

October 14, 2015—nearly six months after he submitted his application—applicant provided the

committee with the documentation necessary to complete the application. The applicant failed

the July 2015 Bar Examination.

       On November 30, 2015, applicant applied to retake the Bar Examination in February

2016. A.S. passed the exam and was issued a notice to appear before the committee as part of

the committee’s investigation. On June 7, 2016, a preliminary hearing was held, during which

applicant appeared with counsel.4 At the outset, applicant was informed that it was his burden to

establish by clear and convincing evidence that he possessed the requisite character and fitness to

practice law in the state of Rhode Island. The committee expressed concern with respect to

applicant’s reluctance to produce the court records associated with the Family Court

proceedings, his lack of candor, and his failure to explain adequately the circumstances and

procedural history of his arrest and subsequent criminal charge. The applicant provided the

committee with an explanation of the facts surrounding his arrest at T.F. Green Airport for

possession of throwing knives. However, applicant insisted that he could not recall whether he

had in his possession one knife or multiple knives, notwithstanding that in his original answer,

applicant stated that he was found to be in possession of several knives.




4
 The applicant’s counsel consisted of his father, who is a member of the bar of this state, and an
associate in his father’s law office.


                                             -4-
       On July 5, 2016, applicant appeared before the committee for a second hearing. During

this hearing, applicant was asked to explain his responses to questions on the application

regarding academic discipline.5

       On September 14, 2016, the committee invited applicant to attend the committee’s

upcoming meeting on October 3, 2016. The applicant elected not to attend. Thereafter, the

committee finalized its factual findings, and concluded as follows:

               “1. [Applicant] displayed an intentional lack of candor in his
               responses to certain questions on the Bar Application.

               “2. [Applicant] had no legal basis for withholding certain
               information and documents sought on the Bar Application.

               “3. [Applicant] was reticent in responding to subsequent requests
               for information that he failed to provide with his Bar Application.

               “4. [Applicant] indicated the only reason he ultimately turned over
               the documents that he initially failed to provide was because he
               thought he would not get his license to practice law otherwise.

               “5. [Applicant] displayed disdain for and hostility towards the
               character and fitness process in how he chose to respond to
               requests for information that is sought from every bar applicant.

               “6. [Applicant] appears to operate from the perspective that his
               own perceptions of fairness should trump any rules or
               requirements to which he is subject.

               “7. [Applicant] has displayed a persistent pattern of resisting
               authority and being unwilling to comply with requirements that he
               deems to be unfair, unless and until compliance is forced upon
               him.

               “8. [Applicant], both directly and through his attorney, displayed a
               significant lack of respect for the character and fitness process as
               well as a significant lack of awareness or interest in how his
               behavior is perceived by others.”



5
 The applicant also was asked to explain certain statements and declarations that he made in his
application for admission to Roger Williams University School of Law.


                                             -5-
Accordingly, the committee concluded that applicant had failed to meet his burden of proving by

clear and convincing evidence that he possessed the requisite character and fitness to practice

law in the state of Rhode Island. As a result, on December 9, 2016, a majority of the committee

voted6 and recommended to this Court that applicant should be denied admission to the practice

of law.

          On December 23, 2016, applicant filed with the committee a request to reopen and

reconsider its recommendation of denial of admission to the Rhode Island Bar.7 The committee

declined applicant’s request to reopen and reconsider its recommendation. On May 17, 2017,

applicant petitioned this Court for a hearing. On June 7, 2017, the Court heard oral argument.

                                        Standard of Review

          This Court “will not overturn a recommendation of this Court’s Committee on Character

and Fitness * * * unless it has ‘abused its discretion or its decision is clearly wrong.’” In re

Webb, 58 A.3d 150, 154 (R.I. 2013) (quoting In re Roots, 762 A.2d 1161, 1163 (R.I. 2000)).

“We will do so, however, if ‘such recommendation is not well founded.’” Id. (quoting In re

Roots, 762 A.2d at 1164).

                                             Analysis

          Article II, Rule 3(a) of the Supreme Court Rules of Admission of Attorneys and Others to

Practice Law provides: “All persons who desire to be admitted to practice law shall be required

to establish by clear and convincing evidence their moral character and fitness to the satisfaction

of the Committee on Character and Fitness of the Supreme Court of Rhode Island in advance of


6
  Although the committee unanimously concluded that applicant failed to establish the requisite
character and fitness for admission to the bar, the committee voted five to two in favor of
recommending denial of admission.
7
 Included with this request, applicant submitted numerous letters of recommendation in favor of
his admission.


                                              -6-
such admission.” At all times, the applicant retains “the burden of proving his [or] her good

moral character.” Rule 3(f). Moreover, “[t]he failure of any applicant to answer any question

* * * or to supply any documentary material requested by [the committee] * * *, shall justify a

finding that the applicant has not met the burden of proving his [or] her good moral character.”

Id.

       The committee found that applicant had failed to meet his burden of proving by clear and

convincing evidence that he possessed the requisite fitness and character to practice law in

Rhode Island. The committee found that applicant “displayed an intentional lack of candor,” that

he “was reticent in responding to subsequent requests for information that he failed to provide

with his Bar Application,” that he “displayed disdain for and hostility towards the character and

fitness process,” and “displayed a persistent pattern of resisting authority.” These are serious

findings.

       As noted, the vote to recommend denial of admission to the practice of law was not

unanimous, and the chairman of the committee, who voted in the minority, filed with this Court a

separate memorandum explaining his reasoning for voting in favor of applicant’s admission.

According to the chairman, he “felt the majority had applied the correct legal standard * * * but

that [he] had simply come to a different factual conclusion,” believing instead “that [applicant]

would benefit from conditional admission under the supervision of an experienced attorney.”

Significantly, and notwithstanding the chairman’s conclusion that applicant should be

conditionally admitted to practice law, the chairman “did not believe that [applicant] had

established, by clear and convincing evidence, his moral character and fitness.” Notably, the

conclusion that applicant failed to sustain his burden of proving that he was of good moral

character and fitness to practice law was unanimous.




                                            -7-
        Before this Court, applicant argues that he presented clear and convincing evidence of his

good moral character and fitness and points to his diligence and success as a student in support

of that position. Further, applicant argues that the committee’s findings that he is hostile to

authority and that he has “displayed a persistent pattern of resisting authority” are erroneous and

should not preclude his admission to the bar. The applicant also disputes the committee’s

finding that he “displayed an intentional lack of candor.” Finally, applicant claims that the

committee abused its discretion in declining to reopen that proceeding and reconsider its

recommendation that applicant be denied admission to the Rhode Island Bar.

        It is uncontested that applicant’s educational credentials are meritorious. He was a

member of the Roger Williams University School of Law Honors Program, President of the

Student Bar Association, and active in the community. These accomplishments are

commendable. However, this Court has recognized that educational achievements, while

“praiseworthy, * * * are largely irrelevant in establishing [an applicant’s] moral fitness and good

character to practice as a member of [the Rhode Island Bar].” In re Roots, 762 A.2d at 1166-67.

Indeed, “mere intelligence and academic achievement do not necessarily equate to moral fitness

and good character, both of which are preconditions to becoming a member of our bar.” Id. at

1167.

        Moral fitness and good character are judged on the basis of the totality of the

circumstances, with particular emphasis placed on the applicant’s honesty, candor, veracity, and

demeanor. See In re Vose, 93 A.3d 33, 39-40 (R.I. 2014) (concluding that the evidence of the

applicant’s hostility, contempt, and manner of disclosure supported the committee’s finding that

the applicant lacked the requisite moral character and fitness to practice law); In re Testa, 489

A.2d 331, 334 (R.I. 1985) (examining the applicant’s integrity and veracity in considering the




                                             -8-
applicant’s requisite moral character and fitness to practice law). These traits are demonstrated

through the bar application process, as demonstrated by an applicant’s candor and forthrightness

in responding to questions, conscientious attention to any deficiencies in the application, his or

her willingness to comply with the necessary prerequisites, including an interview, full

disclosures, and response to document requests. See In re Roots, 762 A.2d at 1168

(“safeguard[ing] the administration of justice from those who might subvert it through

misrepresentations, falsehoods, or incomplete disclosures when full disclosure is necessary.”)

(citing Donald T. Weckstein, Recent Developments in the Character and Fitness Qualifications

for the Practice of Law: The Law School Role; The Political Dissident, 40 Bar Exam. 17, 23

(1971)). Thus, while applicant’s academic success is “praiseworthy,” id. at 1166, it was

incumbent on applicant to establish his moral fitness and good character by means other than a

recitation of his academic achievements.

       Commendably, the committee conducted an exhaustive investigation of applicant’s

character and fitness, which included extensive correspondence about the deficiencies in his

application, several hearings, and a review of applicant’s supporting letters of recommendation.8

The committee raised legitimate concerns with respect to three responses applicant provided in

his original bar application: (1) applicant’s response to question twenty-seven and his refusal to

provide copies of documents relating to child support litigation in the Family Court;

(2) applicant’s response to question twenty-eight and his failure to provide records regarding an

arrest that was expunged; and (3) applicant’s response to question twenty and an academic

penalty consisting of a grade-reduction imposed while applicant was in law school. The



8
   We note that applicant submitted a plethora of letters of recommendation filed after the
committee issued its decision. These letters were provided to the members of the committee in
advance of its decision declining to reconsider its recommendation to this Court.


                                             -9-
committee found applicant to be reticent, and even hostile, in responding to requests for

information, and found that he displayed an attitude that was disdainful of the committee’s

authority and responsibility. We agree with these findings and the conclusions made by the

committee.

       Moreover, applicant failed to come forward with the documents requested by the

committee—documents that are relevant and critical to the assessment of an applicant’s character

and fitness. His reasoning in support of his refusal to provide such documents as the Family

Court complaints and his answers likewise is troubling. At the June 7, 2016, hearing, applicant

explained that he declined to provide the documents relating to his Family Court proceedings

because “[he] didn’t think it was * * * anyone’s [sic] business * * *.” The applicant expressed

his belief that the request for those documents “was out of line, to say the least.” The applicant

claimed that he was concerned with the confidential nature of the documents and that he wanted

to avoid violating the privacy of his son’s mother. However, instead of promptly providing a

redacted copy of the requested material or seeking to file the material under seal, he simply

failed to produce the documents for a significant period of time.9

       The applicant demonstrated hostility toward the committee, consistently expressing his

disdain for the application process on more than one occasion.10 Although applicant contends



9
  We pause to note that the records A.S. refused to produce consisted of a Family Court
Complaint for child support filed by the state of Rhode Island on behalf of the child’s mother and
a pro se motion seeking to substitute the applicant’s health insurance policy in lieu of monetary
payments for health insurance.
10
  Applicant’s response to an inquiry from a committee member as to why applicant failed to
provide Family Court records is indicative of his distressing lack of respect for the application
process:

               “[A.S.]: I understand that, but as far as, because you really want it,
               the choice wasn’t because you really want it. It was, you do it, or


                                             - 10 -
that he presented clear and convincing evidence of his good moral character, the record

demonstrates that he was argumentative and defensive in his appearance before the committee on

June 7, 2016. For example, applicant set forth in his answer to question twenty-seven: “I have

no intention of attaching the complaint or any other document relating to my son’s mother.”

When a committee member raised applicant’s response as a significant concern and read

applicant’s response aloud to him, in lieu of any explanation, applicant declared, “[t]hat’s

absolutely correct.” In addition, at the July 5, 2016, hearing, applicant expressed his opinion

about the application process, which he described as “invasive, unlawful * * * [and] the process

that I see as not right, either morally or lawfully * * *.” (Emphasis added.) Additionally, at the

June 7, 2016, hearing, applicant declared:

               “As compared to Massachusetts, what I had to go through, or I
               should say what I didn’t have to go through, it’s very different, in a
               good way, in their state. I wish it was more like that here, although
               I understand there are probably plenty of reasons why we are
               different * * *.”

The applicant’s failure to appreciate his burden of proving his fitness and good moral character is

further buttressed by the fact that he returned to Family Court in order to obtain a routine

modification of the Order mandating health coverage before he complied with the committee’s

repeated requests to produce the documents.

       Finally, the record before us evinces a lack of candor on the part of the applicant.

Although he truthfully disclosed the fact of his arrest and the Family Court litigation, applicant



               you don’t get to become a lawyer. So, I didn’t really have much of
               a choice.
                       “But I can assure you—obviously, you can choose to
               believe me or not—but no, my stance was not, no, because I said
               so, I don’t want to give it to you. If that was the case, I would have
               done that for a lot more questions, a lot more, like my credit report,
               and countless other things, but I didn’t.”


                                             - 11 -
failed to provide the factual details or court files surrounding those events. Indeed, with respect

to the arrest, applicant referred the committee to his attorney should the committee desire any

further information about that incident. As to the Family Court litigation, applicant flatly refused

to produce any records and characterized one case as a custody matter. This response was not

accurate. The Family Court Complaint was brought by the state seeking child support for the

child whose mother may have been receiving public assistance, and did not relate to child

custody.

       The transcript from the June 7, 2016, hearing reflects the concern of a committee member

about applicant’s “failure at the outset to be forthcoming with respect to the facts about [the

arrest],” to which concern applicant responded that his failure to provide a detailed explanation

was because “[his] attorney told [him] not to.” However, documents to clarify this incident

ultimately were located in storage at his father’s office and could have been provided had there

been a good-faith effort to comply with the committee’s request. There was no evidence

suggesting that applicant made any effort to locate the file in a timely manner. The applicant’s

failure to respond in a timely and forthright manner also demonstrates a lack of respect for the

committee’s process. Furthermore, the delay in producing the Family Court records—several

months after his interview with the committee member responsible for scrutinizing his

application—is telling. Rather than produce materials when requested, the record discloses that

applicant first returned to Family Court, pro se, in order to substitute his employer-provided

medical insurance for his son.

       After reviewing the transcripts from the hearings, as well as applicant’s responses to the

committee’s requests for documents, we are of the opinion that the findings of the committee are

supported by the record and are not erroneous. Therefore, the Court accepts the findings of the




                                             - 12 -
committee. It is apparent to this Court that applicant has demonstrated a lack of insight into the

importance of the bar application process and the significance of the mandate that it is an

applicant who bears the burden of demonstrating good moral character and fitness to practice

law. Additionally, we are satisfied that the committee did not abuse its discretion in declining to

reconsider its recommendation that applicant be denied admission. During argument it was

revealed that each committee member was in possession of all of the material submitted by the

applicant, including the numerous letters of support. The committee declined to take up the

motion to reconsider. There is no procedural rule providing for reconsideration, nor is there any

suggestion that the facts relied upon by the committee were erroneous.             Accordingly, we

conclude that applicant has not satisfied his burden of proving, by clear and convincing evidence,

his fitness to practice law in this state.

        However, the Court also is satisfied that applicant should not forfeit an opportunity to

seek admission to the bar of this state in the future. We reach this conclusion based on his

statements before this Court in which he acknowledged that he was responsible for the position

in which he found himself; and that his “misguided decisions during the bar application process”

meant that he was unable to serve people who needed legal representation. The applicant also

recognized the time this Court has expended on this matter because he “was too thickheaded to

handle the bar application process properly.” We agree with these remarks and are impressed by

his humility. We do not seek to dissuade applicant from reapplying for admission to the bar of

this state at some later date.

        We are mindful that applicant is a member of the Massachusetts Bar and is authorized to

practice law in the Commonwealth of Massachusetts. We deem it prudent, however, to remind

the applicant that he is not authorized to practice law in this state for any client with any matter.




                                             - 13 -
See G.L. 1956 § 11-27-5; see also Article V, Rule 5.5 of the Supreme Court Rules of

Professional Conduct.

                                           Conclusion

       For the reasons set forth herein, the applicant’s petition for admission to the bar of this

state is denied. This decision shall not preclude the applicant from reapplying for admission to

the bar at some later time by filing a written request for consideration with the committee. The

written request for consideration shall be filed no sooner than two years from the date of the oral

argument on June 7, 2017, and shall include an updated response to the Petition/Questionnaire

for Admission to the Rhode Island Bar, and a sworn affidavit that the application has complied

with the Court’s admonishments in this opinion. The applicant shall detail with particularity his

activities and employment during the intervening period, including any public service or

volunteer work the applicant has performed. If the applicant reapplies for admission to the bar

within three years from June 7, 2017, he shall not be required to retake the bar examination.



        Justice Indeglia, with whom Justice Flaherty joins, dissenting. With all due respect

to the members of the committee on Character and Fitness (the committee), as well as our

colleagues on the Court, we cannot accept the recommendation that A.S. (the applicant) be

denied admission to the Rhode Island bar at this time. Rather, we agree with the two committee

members who instead suggested that the applicant be conditionally admitted pursuant to Article

II, Rule 3 of the Supreme Court Rules of Admission of Attorneys and Others to Practice Law.

As one of those members wrote to this Court, “[the applicant] would benefit from conditional

admission under the supervision of an experienced attorney * * * other than his father or another

member of his firm.” Conditional admission would give the applicant the opportunity to address




                                            - 14 -
and adjust the aspects of his character that were of concern to the committee and, should the

committee have reason to believe that he breached any of the conditions, it would have the

authority to petition this Court “for an order to show cause why the conditional license should

not be immediately terminated.” Rule 3(o)(1). For this reason, we respectfully dissent.




                                           - 15 -
STATE OF RHODE ISLAND AND                                   PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

Title of Case                        In re A.S.

Case Number                          No. 2017-0413-MP

Date Opinion Filed                   December 13, 2017
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Per Curiam

Source of Appeal                     Committee on Character & Fitness

Judicial Officer From Lower Court    Committee on Character & Fitness
                                     For Applicant:

                                     Lauren E. Jones, Esq.
                                     William K. Wray, Jr., Esq.
Attorney(s) on Appeal
                                     For Committee on Character & Fitness:

                                     Julie P. Hamil, Esq.
                                     General Counsel




SU-CMS-02A (revised June 2016)